Citation Nr: 0609941	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  00-22 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in a May 2002 order, the Court granted a Joint 
Motion to Remand the case and vacated and remanded the case 
to the Board.  Thereafter, the case was remanded by the Board 
in August 2003 and, more recently, in October 2004.  The case 
has returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2004, the Board remanded the case to the RO, in 
part, for the accomplishment of a VA psychiatric examination 
of the veteran "by a VA physician with appropriate 
expertise."  In its October 2004 remand directives, the 
Board requested that the physician opine as to "whether it 
is at least as likely as not that such disorder was present 
in service and, if so, an opinion as to whether such 
psychiatric disability clearly and unmistakably existed prior 
to service."  In addition, as to any pre-existing 
psychiatric disorder found on examination, the Board 
requested that examiner opine as to the likelihood that the 
disorder increased while the veteran was in service, and, if 
so, whether the increase was due to the natural progress of 
the disease (see October 2004 Board remand, pages 6-7, 
paragraph 4).  

Thereafter, in May 2005, and in response to the Board's 
October 2004 remand directives, the veteran was examined by a 
VA social worker; an addendum was provided in September 2005.  
However, a review of the February and September 2005 VA 
reports reflects that neither comply with the Board's October 
2004 remand directives.  In this regard, the February and 
September 2005 examination and addendum reports, 
respectively, were prepared/performed by a VA social worker 
and not a physician, as prescribed by the Board in its 
October 2004 remand directives.  In addition, although the VA 
social worker diagnosed the veteran with paranoid type 
delusion disorder, he did not provide, in either his February 
or September 2005 reports, an opinion as to whether or not it 
was present in service or, if it pre-existed service, whether 
it was aggravated beyond its natural progression, which was 
also requested by the Board in its October 2004 remand 
directives.  (Parenthetically, the Board observes that a 
diagnosis of PTSD was not found during VA examinations, 
performed in April 2004 and February 2005).  In this regard, 
the Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, given the guidance 
of the Court in Stegall, the case must again be remanded to 
accomplish the directives espoused by the Board in its 
October 2004 remand.

In addition, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a 
psychiatric disability, to include PTSD, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for his 
psychiatric disability, to include PTSD.  As these questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  After the above-requested development 
has been completed, the RO should afford 
the veteran a VA psychiatric examination 
by a physician with appropriate expertise, 
who, preferably, has not previously 
examined the veteran, to determine the 
nature, extent and etiology of any 
diagnosed psychiatric disorder, other than 
PTSD (most recently diagnosed by VA as 
paranoid type delusion disorder, see VA 
examination report and addendum, dated in 
February and September 2005, 
respectively).  All indicated tests, 
including psychological testing, should be 
conducted, and the examiner is to set 
forth all findings in detail.  The 
examiner should respond to the following 
specific questions and provide a full 
statement of the basis for the conclusions 
reached:

(a) On the basis of the clinical record 
and the known development characteristics 
of the diagnosed psychiatric disorders, 
other than PTSD, can it be concluded with 
clear and unmistakable certainty that each 
currently diagnosed psychiatric disorder 
preexisted the appellant's entry into 
active military service in October 1965?

(b) If any current psychiatric disorder 
did clearly preexist service, can it be 
concluded with clear and unmistakable 
certainty that the pre-existing 
psychiatric disorder was not aggravated to 
a permanent degree in service beyond that 
which would be due to the natural 
progression of the disease?

The complete rationale for all opinions 
expressed should also be provided.  The 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The examination 
report is to reflect that a review of the 
claims folder was made.

3.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered. If information is deemed 
lacking, the RO should refer the report to 
the VA examiner for corrections or 
additions.

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and the implementing regulations, 
along with, Dingess/Hartman v. Nicholson, 
supra.  Then, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claim.  In that regard, a 
threshold determination must be made as to 
each diagnosed psychiatric disorder as to 
whether there is clear and unmistakable 
evidence that it pre-existed service and 
was not aggravated to a permanent degree 
in service beyond that which would be due 
to the natural progression of the.  The 
holdings in Cotant v. Principi, 17 Vet. 
App. 116 (2003) and VAOGCPREC 3-2003 
should be specifically considered in that 
threshold determination.  

If a complete grant of the claim remains 
denied, the appellant and his attorney 
should be provided a Supplemental 
Statement of the Case (SSOC) that contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  38 
C.F.R. §§ 3.158 and 3.655 (2005).  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

